11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

Shawn Marie McKenzie-Polk,                   * From the 161st District Court
                                               of Ector County,
                                               Trial Court No. B-17-0424-CR.

Vs. No. 11-18-00342-CR                       * September 2, 2021

The State of Texas,                          * Memorandum Opinion by Trotter, J.
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Williams, J.)



     This court has inspected the record in this cause and concludes that there are
errors in the judgments below. Therefore, in accordance with this court’s opinion,
we modify the trial court’s judgment for Count One to delete the time payment fee
of $25. We modify the trial court’s nunc pro tunc judgment for Count Three to
recite that the “Statute for Offense” for which Appellant was convicted is
“42.092(b)(1), Penal Code.” As modified, we affirm the judgments of the trial
court.